DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 26 October 2021.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 10-16 and 19 directed to an invention non-elected without traverse.  Accordingly, claims 10-16 and 19 have been cancelled.


Allowable Subject Matter
Claims 1-4, 6-8 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While electrostatic ionization for mass spectrometry is known to the art (see full discussion of various references in the Final Rejection of 05 May 2021), prior art fails to disclose or reasonably suggest (underlined features are the allowable limitations in combination with the claim as a whole):
; applying a megavolt electrostatic potential to a second end of the sample transfer tubing via an electrical conducting material; ionizing, by the megavolt electrostatic potential, analyte molecules of the sample within the sample transfer tubing, wherein ions of the analyte molecules are electrically repelled from the sample transfer tubing at the second end of the sample transfer tubing; transferring the ions to an inlet of a mass spectrometer; and detecting the ions by the mass spectrometer” as required by independent claim 1.
Claims 2-4, 6-8 and 21 allowed by virtue of their dependencies on independent claim 1.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881